 



Exhibit 10.1

 

[I.D. SYSTEMS LOGO]

 

July 15, 2014

 

Norman Ellis

15160 Saddlebrook Court

Poway, CA 92064

 

Dear Norman:

 

On behalf of I.D. Systems, Inc. (“Company”), I am pleased to offer you the
position of Chief Operating Officer, reporting directly to the Company’s
President and Chief Executive Offer, Ken Ehrman. Your start date will be July
21, 2014. The terms of the offer are outlined below.

 

Cash Compensation

 

Your annual base salary will be $300,000, and will be paid in accordance with
the Company’s semi-monthly payroll. In 2014, you will be eligible to receive a
prorated cash bonus in the amount of $200,000. The bonus will be earned upon the
successful completion of the Company’s 2014 objectives. To be eligible, you
understand and agree that you must be employed with the Company as of the end of
the bonus period.

 

Stock Compensation

 

You will be granted options for the purchase of 100,000 shares of I.D. Systems,
Inc. common stock. The options will vest over three years, with the first
vesting occurring on the first anniversary of the date of grant, which is your
start date. The options will have an exercise price equal to the fair market
value of the stock at the date of the grant.

 

Additionally, you will receive 50,000 shares of restricted stock that have a
three year cliff vest. These shares will become fully vested on the third
anniversary of the date of the grant, provided that you are an employee of the
Company on the anniversary date.

 

During your employment with the Company, you will be entitled to all of the
Company’s current customary employee benefits. A highlight of our benefits
includes:

 

1.Health Insurance: Commencing on the first day of employment, you will be
eligible to enroll in the Company’s Health Plan. Commencing on the first of the
month after your start date, you will be eligible to enroll in the Company’s
Dental plan.

 

2.Vision Insurance: Commencing on the first day of your employment, you will be
eligible to enroll in the Company’s Vision Care Plan.

 

3.Section 125 Flexible Spending: Commencing on the first of the month following
your start date, you will be eligible to enroll in the Company’s Flexible
Spending Plan.

  

4.Company Savings Plan: Within the first month of your employment, you will be
automatically enrolled in the Company’s 401(k) plan with the ability to cease
participation or change your contribution at any time. The Company does not
currently match contributions to the plan.

 

5.Voluntary short-term disability, long-term disability, and voluntary life
insurance.

 



 

 

  

Your employment is contingent upon receipt of proof of eligibility to work in
the United States. This offer is additionally contingent upon successful
completion of our reference checking processes and background investigation
(which may include: criminal, consumer credit, driving and check of educational
credentials), and your execution and delivery of the Company’s Confidentiality
and Non-Competition Agreement (a copy of which is enclosed herewith). Employment
with the Company is "at will."

 

Congratulations, Norm! We are excited to have you as part of our team, and I am
personally looking forward to working with you. Please sign and date one copy of
this letter and return it to me together with the executed original
Confidentiality and Non-Competition Agreement.

 

 

Sincerely,

 

/s/ Lindsay Estelle

 

Lindsay Estelle

Human Resources Manager

 

 

 



/s/ Norman Ellis   July 21, 2014 Norman Ellis   Date



 



 

